UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08822 Capital Management Investment Trust (Exact name of registrant as specified in charter) 4520 Main Street,Suite 1425,Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 888.626.3863 Date of fiscal year end:11/30/2014 Date of reporting period: 05/31/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders for the period ended May 31, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940(the “1940 Act”), as amended (17 CFR 270.30e-1)is filed herewith. Semi-Annual Report 2014 Mid-Cap Fund Small-Cap Fund May 31, 2014 Capital Management Investment Trust This report and the financial statements contained herein are submitted for the general information of the shareholders of the Capital Management Funds (the “Funds”). This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of principal amount invested. Neither the Funds nor the Funds’ distributor is a bank. Distributor: Wellington Shields & Co., LLC, 140 Broadway, 44th Floor, New York, NY 10005, Phone 1-212-320-2025. Capital Management Funds Mid-Cap An investment in the Fund is subject to investment risks including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of mid-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on mid-cap company securities), short-term investment instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to the following risks: mid-cap securities risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. Small-Cap An investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. The Fund is intended for aggressive investors seeking above-average gains and willing to accept the risks involved in investing in the securities of small-cap companies. There can be no assurance that the Fund will be successful in meeting its investment objective. Since the Fund’s investment strategy utilizes equity securities (concentrating on small-cap company securities), short-term investment instruments, derivative instruments, and short sales, the Fund has some exposure to the risks associated with each of these investments. Investment in the Fund is also subject to, among other things, small-cap securities risk, derivative instruments risk, short-term investment risk and short sales risk. More information about these risks and other risks can be found in the Fund’s prospectus. The performance information quoted in this Semi-Annual Report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data current to the most recent month-end by calling 1-888-626-3863. An investor should consider the investment objectives, risks and charges and expenses of the Funds carefully before investing. The prospectus contains this and other information about the Funds. A copy of the prospectus is available by calling Shareholder Services at 1-888-626-3863. The prospectus should be read carefully before investing. Stated performance in the Funds was achieved at some or all points during the period by waiving or reimbursing part of those Funds’ total expenses to ensure shareholders did not absorb expenses significantly greater than the industry norm. This Semi-Annual Report was first distributed to shareholders on or about July 30, 2014. Fund Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of each table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The last line of each table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments. Therefore, the last line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid–Cap Institutional Class Shares Expense Example Beginning Account Value December 1, 2013 Ending Account Value May 31, 2014 Expenses Paid During Period* Actual (+4.33%) $ 1,000.00 $ 1,043.29 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.45 $ 7.54 Mid–Cap Investor Class Shares Expense Example Beginning Account Value December 1, 2013 Ending Account Value May 31, 2014 Expenses Paid During Period* Actual (+3.97%) $ 1,000.00 $ 1,039.71 $ 11.44 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,013.71 $ 11.30 Small–Cap Institutional Class Shares Expense Example Beginning Account Value December 1, 2013 Ending Account Value May 31, 2014 Expenses Paid During Period** Actual (+0.34%) $ 1,000.00 $ 1,003.39 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,017.45 Small–Cap Investor Class Shares Expense Example Beginning Account Value December 1, 2013 Ending Account Value May 31, 2014 Expenses Paid During Period** Actual (+0.18%) $ 1,000.00 $ 1,001.79 Hypothetical (5% annual return before expenses) $ 1,000.00 $ 1,015.76 * Actual expenses are based on expenses incurred in the most recent six-month period. The Mid-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 2.25% for Investor Shares. The values under “Expenses Paid During Period” are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Actual expenses are based on expenses incurred in the most recent six-month period. The Small-Cap Fund’s annualized six-month expense ratios are 1.50% for Institutional Shares and 1.84% for Investor Shares. The values under “Expenses Paid During Period” are equal to the annualized ratio multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Fund Expense Example (Unaudited) Total Fund operating expense ratios as stated in the Funds’ currentprospectus dated March 31, 2014 were as follows: Capital Management Mid-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.77% Capital Management Mid-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.52% Capital Management Mid-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.52% Capital Management Mid-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.27% Capital Management Small-Cap Fund Institutional Shares, gross of fee waivers and/or expense reimbursements 1.87% Capital Management Small-Cap Fund Institutional Shares, after waivers and/or reimbursements * 1.52% Capital Management Small-Cap Fund Investor Shares, gross of fee waivers and/or expense reimbursements 2.62% Capital Management Small-Cap Fund Investor Shares, after waivers and/or reimbursements * 2.27% * The Advisor has entered into a contractual agreement with each Fund under which it has agreed to waive or reduce its fees and to assume other expenses of the Funds, if necessary, in an amount that limits “Total Annual Fund Operating Expenses” (exclusive of interest, taxes, brokerage fees and commissions, extraordinary expenses, payments, if any, under a Rule 12b-1 Plan, and Acquired Fund Fees and Expenses) to not more than 1.50%. The contractual agreement cannot be terminated prior to April 1, 2015 without the Trust’s Board of Trustees’ approval. Total Gross Operating Expenses during the six month period ended May 31, 2014 were 1.64%, 2.39%, 1.70%, and 2.45% for the Mid-Cap Fund Institutional Shares, Mid-Cap Fund Investor Shares, Small-Cap Fund Institutional Shares and Small-Cap Fund Investor Shares, respectively. Please see the Information About Your Fund’s Expenses, the Financial Highlights and Notes to Financial Statements (Notes 2 & 3) sections of this report for expense related disclosure during the six month period ended May 31, 2014. For more information on Fund expenses, please refer to the Funds’ prospectus, which can be obtained from your investment representative or by calling 1-888-626-3863. Please read it carefully before you invest or send money. Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Shares Value Common Stock - 94.93% Auto Parts & Equipment - 5.01% Dana Holding Corp. $ * TRW Automotive Holdings Corp. Banks - 4.93% First Republic Bank Zions Bancorporation Beverages - 7.46% * Constellation Brands , Inc. - Class A Dr. Pepper Snapple Group, Inc. Chemicals - 2.62% LyondellBasell Industries NV Commercial Services - 6.80% Cintas Corp. * Quanta Services, Inc. Western Union Co. Computers - 4.39% Seagate Technology PLC * Syntel, Inc. Electrical Components & Equipment - 3.05% Energizer Holdings, Inc. Food - 1.90% McCormick & Co., Inc. Hand & Machine Tools - 8.00% Lincoln Electric Holdings, Inc. Snap-On, Inc. Stanley Black & Decker, Inc. Healthcare - Products - 6.27% DENTSPLY International, Inc. * Henry Schein, Inc. Healthcare - Services - 5.58% Quest Diagnostics, Inc. Universal Health Services, Inc. Household Products & Wares - 6.61% Newell Rubbermaid, Inc. Tupperware BrandsCorp. Internet - 1.74% IAC/InterActiveCorp. See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Shares Value Common Stock - 94.93% (continued) Machinery - Diversified - 4.04% * Chart Industries, Inc. $ Nordson Corp. Mining - 2.16% Silver Wheaton Corp. Miscellaneous Manufacturing - 2.39% Hillenbrand, Inc. Oil & Gas - 3.60% Energen Corp. Oil & Gas Services - 2.69% * Cameron International Corp. Pharmaceuticals - 4.80% * Salix Pharmaceuticals Ltd. Private Equity - 1.83% Apollo Global Management LLC Real Estate - 2.35% W.P. Carey, Inc. Retail - 4.20% * Rite Aid Corp. Ross Stores, Inc. Semiconductors - 2.51% Microchip Technology, Inc. Total Common Stock (Cost $11,866,599) Exchange-Traded Funds - 1.46% * SPDR Gold Shares Total Exchange-Traded Funds (Cost $187,561) Investment Companies - 3.70% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $703,067) See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Value Total Investments (Cost $12,757,227) - 100.09% $ Liabilities In Excess of Other Assets, net - (0.09)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at May 31, 2014 which is subject to change and resets daily. The following abbreviations are used in this portfolio: NV - Naamloze Vennootschap (Dutch) See Notes to Financial Statements Capital Management Mid-Cap Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) % of Net Industry Assets Value Auto Parts & Equipment % $ Banks % Beverages % Chemicals % Commercial Services % Computers % Electrical Components & Equipment % Exchange Traded Funds % Food % Hand & Machine Tools % Healthcare - Products % Healthcare - Services % Household Products & Wares % Internet % Investment Companies % Machinery - Diversified % Mining % Miscellaneous Manufacturing % Oil & Gas % Oil & Gas Services % Pharmaceuticals % Private Equity % Real Estate % Retail % Semiconductors % % $ See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Shares Value Closed-End Funds - 0.81% Central Fund of Canada, Ltd. $ Total Closed-End Funds (Cost $210,500) Common Stock- 96.47% Apparel - 4.69% * Deckers Outdoor Corp. Banks - 7.45% Bryn Mawr Bank Corp. Heartland Financial USA, Inc. * Preferred Bank/Los Angeles, CA Chemicals - 3.25% Stepan Co. Commercial Services - 10.36% Deluxe Corp. * H&E Equipment Services, Inc. Heartland Payment Systems, Inc. Computers - 1.78% * Mercury Systems Inc Cosmetics & Personal Care - 1.81% Inter Parfums, Inc. Electric - 6.41% Black Hills Corp. NorthWestern Corp. Engineering & Construction - 4.94% Chicago Bridge & Iron Co. NV Environmental Control - 2.32% Covanta Holding Corp. Food - 4.37% B&G Foods, Inc. * Senomyx, Inc. Forest Products & Paper - 4.23% * KapStone Paper and Packaging Corp. See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Shares Value Common Stock- 96.47% (continued) Gas - 2.19% Questar Corp. $ Healthcare - Products - 2.13% * PhotoMedex, Inc. Healthcare - Services - 2.13% HealthSouth Corp. Home Furnishings - 1.51% Daktronics, Inc. Household Products & Wares - 4.12% * Jarden Corp. Iron & Steel - 3.03% Carpenter Technology Corp. Machinery - Construction & Mining - 5.10% Hyster-Yale Materials Handling, Inc. Oil & Gas - 5.37% * Birchcliff Energy Ltd. Precision Drilling Corp. Pipelines - 0.92% * Eagle Rock Energy Partners LP REITs - 5.20% Ashford Hospitality Rayonier, Inc. Retail - 2.72% Buckle, Inc. Semiconductors - 6.09% * Silicon Image, Inc. * SunEdison, Inc. Software - 2.00% * Tangoe, Inc. Trucking & Leasing - 2.35% Textainer Group Holdings Ltd. Total Common Stock(Cost $10,392,958) Investment Companies - 2.77% ** Wells Fargo Advantage Money Market Fund Class I, 0.01% Total Investment Companies (Cost $456,817) See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) Value Total Investments (Cost $11,060,275) - 100.05% $ Liabilities in Excess of Other Assets, net - (0.05)% ) Net Assets - 100.00% $ * Non-income producing investment. ** Rate shown represents the rate at May 31, 2014 which is subject to change and resets daily. The following abbreviations are used in this portfolio: LP - Limited Partnership NV - Naamloze Vennootschap (Dutch) See Notes to Financial Statements Capital Management Small-Cap Fund SCHEDULE OF INVESTMENTS As of May 31, 2014 (Unaudited) % of Net Industry Assets Value Apparel % $ Banks % Chemicals % Closed-End Funds % Commercial Services % Computers % Cosmetics & Personal Care % Electric % Engineering & Construction % Environmental Control % Food % Forest Products & Paper % Gas % Healthcare - Products % Healthcare - Services % Home Furnishing % Household Products & Wares % Investment Companies % Iron & Steel % Machinery - Construction & Mining % Oil & Gas % Pipelines % REITs % Retail % Semiconductors % Software % Trucking & Leasing % Total % $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF ASSETS AND LIABILITIES As of May 31, 2014 (Unaudited) Mid-Cap Fund Small-Cap Fund Assets: Investments, at cost $ $ Investments, at value (note 1) Receivables: Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Due to advisor (note 2) Due to administrator (note 2) Distribution and Service (12b-1) fees - Investor Shares (note 3) - Other liabilities and accrued expenses Total liabilities Total Net Assets $ $ Net Assets consist of: Capital (par value and paid in surplus) $ $ Accumulated net investment loss ) ) Accumulated net realized gain on investment transactions Net unrealized appreciation on investments Total Net Assets $ $ Institutional Shares: Institutional Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Institutional Shares $ $ Net Asset Value, Maximum Offering and Redemption Price Per Share $ $ Investor Shares: Investor Shares Outstanding, $0.01 par value (unlimited shares authorized): Net Assets - Investor Shares $ $ Net Asset Value and Redemption Price Per Share $ $ Maximum Offering Price Per Mid-Cap Investor Share (Net Asset Value / 0.97) $ Maximum Offering Price Per Small-Cap Investor Share (Net Asset Value / 0.97) $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF OPERATIONS For the six month period ended May 31, 2014 (Unaudited) Mid-Cap Fund Small-Cap Fund Investment income: Dividends $ $ Foreign withholding tax ) ) Interest 36 47 Total investment income Expenses: Advisory fees (note 2) Distribution and service (12b-1) fees - Investor Shares (note 3) Administration fees (note 2) Legal fees Audit and tax preparation fees Trustees' fees and meeting expenses Other operating expenses Custody fees Securities pricing fees Registration and filing fees Total Expenses Less: Advisory fees waived (note 2) ) ) Distribution and service (12b-1) fees waived (note 3) - ) Net Expenses Net Investment Income (Loss) ) Realized and unrealized gain (loss) on investments: Net realized gain on investment transactions Net change in unrealized appreciation on investments ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets Resulting from Operations $ $ See Notes to Financial Statements Capital Management Funds STATEMENTS OF CHANGES IN NET ASSETS Mid-Cap Fund For the Six Month For the fiscal year or period ended Period Ended May 31, 2014 November 30, 2013 (Unaudited) Increase (Decrease) in Net Assets From: Operations: Net investment loss $ ) $ ) Net realized gain on investment transactions Net change in unrealized appreciation on investments Net Increase in Net Assets Resulting from Operations Distributions to shareholders from: Net realized gain from investment transactions Institutional Shares ) ) Investor Shares ) ) Decrease in Net Assets Resulting from Distributions ) ) Capital Share Transactions: (note 6) Institutional Shares Shares sold - - Reinvested dividends and distributions Shares repurchased ) ) Investor Shares Shares sold Reinvested dividends and distributions Shares repurchased ) ) Increase in Net Assets from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of year or period End of year or period $ $ Accumulated Net Investment Loss $ ) $ ) See Notes to Financial Statements Capital Management Funds STATEMENTS OF CHANGES IN NET ASSETS Small-Cap Fund For the Six Month For the fiscal year or period ended Period Ended May 31, 2014 November 30, 2013 (Unaudited) Increase (Decrease) in Net Assets From: Operations: Net investment income $ $ Net realized gain on investment transactions Net change in unrealized appreciation (depreciation) on investments ) Net Increase in Net Assets Resulting from Operations Distributions to shareholders from: Net investment income Institutional Shares - ) Investor Shares - - In excess of net investment income Institutional Shares - ) Investor Shares - ) Net realized capital gains Institutional Shares - ) Investor Shares - ) Decrease in Net Assets Resulting from Distributions - ) Capital Share Transactions: (note 6) Institutional Shares Shares sold - Reinvested dividends and distributions - Shares repurchased - - Investor Shares Shares sold Reinvested dividends and distributions - Shares repurchased - - Increase in Net Assets from Capital Share Transactions Net Increase in Net Assets Net Assets: Beginning of year or period End of year or period $ $ Accumulated Net Investment Loss $ ) $ ) See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year or period ended Mid-Cap Fund Institutional Shares For the Six Month Period Ended May 31, November 30, (Unaudited) Net Asset Value, Beginning of Year or Period $ Investment Operations: Net investment income (loss) ) - (a) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) From net realized capital gains ) ) - ) - - Total distributions ) ) - ) - ) Net Asset Value, End of Year or Period $ Total Return (b) % Ratios/Supplemental Data Net Assets, End of Year or Period (in 000's) $ Ratio of Gross Expenses to Average Net Assets (c) % (d) % Ratio of Net Expenses to Average Net Assets (c) % (d) % Ratio of Net Investment Income (Loss) to Average Net Assets %) (d) % )% )% %) % Portfolio Turnover Rate % (e) % (a) Net investment income resulted in less than $0.01 per share. (b) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (c) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). (d) Annualized. (e) Not Annualized. See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year or period ended Mid-Cap Fund Investor shares For the Six Month Period Ended May 31, November 30 (Unaudited) Net Asset Value, Beginning of Year or Period $ Investment Operations: Net investment loss ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net realized capital gains ) ) - ) - - Total distributions ) ) - ) - - Net Asset Value, End of Year or Period $ Total Return (a) % Ratios/Supplemental Data Net Assets, End of Year or Period (in 000's) $ Ratio of Gross Expenses to Average Net Assets (b) % (d) % Ratio of Net Expenses to Average Net Assets (b) % (d) % Ratio of Net Investment Loss to Average Net Assets %) (d) %) %) %) %) %) Portfolio Turnover Rate % (e) % (a) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund assuming reinvestment of dividends. (b) The expense ratios listed above reflect total expenses prior to any waivers and reimbursements (gross expense ratio) and after any waivers and reimbursements (net expense ratio). (d) Annualized. (e) Not Annualized. See Notes to Financial Statements Capital Management Funds FINANCIAL HIGHLIGHTS For a share outstanding during each fiscal year or period ended Small-Cap Fund Institutional Shares For the Six Month Period Ended May 31, November 30, (Unaudited) Net Asset Value, Beginning of Year or Period $ Investment Operations: Net investment income (loss) (a) ) - (b) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income - ) ) ) - - (b) In excess of net investment income - ) From net realized capital gains - ) - Total distributions - ) Net Asset Value, End of Year or Period $ Total Return (c) % Ratios/Supplemental Data Net Assets, End of Year or Period (in 000's) $ Ratio of Gross Expenses to Average Net Assets (d) % (d) % Ratio of Net Expenses to Average Net Assets (d) % (d) % Ratio of Net Investment Income (Loss) to Average Net Assets % (d) % % % )% % Portfolio Turnover Rate %
